                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ABDAL MALIEK SALAAM,                      )
                                          )
                     Petitioner,          )
                                          )              1:16CV807
              v.                          )              2:94CR79-1
                                          )              2:94CR80-1
UNITED STATES OF AMERICA,                 )
                                          )
                     Respondent.          )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on May 14, 2020, was served on the parties in this

action. Petitioner objected to the Recommendation.

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report. None of Petitioner’s objections has merit. The court therefore

adopts the Magistrate Judge’s recommendation.

       IT IS THEREFORE ORDERED that the stay in this matter is LIFTED, that

Petitioner’s motion to vacate, set aside or correct sentence (2:94CR79-1, ECF No. 102;

2:94CR80-1, ECF No. 93), as supplemented, is DENIED, and that judgment be entered

dismissing the action.

       A judgment dismissing this action will be entered contemporaneously with this Order.




      Case 2:94-cr-00079-LCB-PTS Document 127 Filed 07/23/20 Page 1 of 2
          Finding no substantial issue for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a certificate of appealability is not

issued.

          This, the 23rd day of July 2020.

                                              /s/ Loretta C. Biggs
                                              United States District Judge




      Case 2:94-cr-00079-LCB-PTS Document 127 Filed 07/23/20 Page 2 of 2
